Follett, J. (dissenting).
Defendant was indicted for seducing and having sexual intercourse with Mary Olyphant, at the town of Wilna, under the promise of marriage. "Hpon the *594trial it appeared that the person seduced was Mary Olivert, and that the seduction occurred at the town of Champion. Upon motion of the people the indictment was amended by an order made and entered substituting the name of Mary Olivert in place of Mary Olyphant in the indictment To this ruling the defendant objected and excepted, and at the close of the people’s case, and again at the close of the evidence, he asked the court to direct an acquittal, because of the variance, which was refused, .and exceptions taken.
Section 293 of the Code of Criminal Procedure provides that when there is a variance between the allegation in the indictment and the proof given on the trial with respect to the name' of a person, the court may direct the indictment to be amended according to the proof. It clearly appears that the defendant was not prejudiced in his defense on the merits by the amendment, and it follows that no error was committed unless the amendment violated section 6 of article 1 of the Constitution, which provides that “No person shall be held to answer for a capital or otherwise infamous crime . . . unless on presentment or indictment of a grand jury.”
It has always been held that an identification of the felony charged by apt descriptive words is a material allegation in an indictment, without which it is invalid.
Under the Constitution material allegations must be averred by and upon the oaths of grand jurors, and they cannot be averred by any other authority.
The Constitution of New Jersey provides: “ No person shall be held to answer for a criminal offense unless on the presentment or indictment of a grand jury. Article 1, § 9.
Article 43 of the Revised Statutes, page 275, which took effect January 1, 1875, authorized the court to amend indictments whenever there shall be any variance between the statement therein and the evidence offered in proof thereof in the name of place, person owning property, or person or property, matter or thing named or described therein.
In State v. Startup (39 N. J. L. 425), it was held: “It is plain that the legislature cannot constitutionally authorize an amendment in substance which will change an indictment found *595"by a grand jury so as to substitute one crime for another charged therein; nor if the indictment failed to set out any crime, can the court so amend it as to charge the crime which it is supposed they intended.” Page 432.
The constitution of Indiana provides. “ In all criminal prosecutions the accused shall have the right to a public trial by an impartial jury in the county in which the offense shall have been committed; to be heard by himself and counsel; to demand the nature and cause of the accusation against him, and to have a copy thereof; to meet the witness face to face and to have compulsory process for obtaining witnesses in his favor.” Article 1, § 13.
•By the eighteenth section of the excise act of 1850, it was provided: “ In all prosecutions under this act by indictment or otherwise it shall not be necessary to state the kind of liquor sold, or to describe the place where sold, and it shall not be necessary to state the name of the person to whom sold.”
An indictment was found under this statute which did not allege the name of the person to whom the liquor was sold and a conviction was had, which was reversed, the court saying: “So far as this section dispenses, or attempts to dispense, with a statement of the name of the person to whom the liquor was sold, we think it is invalid for the reasons already stated. The legislature has not the power to dispense with such allegations in an indictment, &c., as are essential to reasonable particularity and certainty in the description of the offense. McLaughlin v. The State, 45 Ind. 338-347; see also 1 Bish. Orim. P. 3d ed. § 97; Whar. Grim. P. and P. 8th ed. § 90.
The only remaining question is, was the allegation which was changed a material or substantial one? Of this I think there can be no doubt It was necessary to aver that defendant had seduced under a promise of marriage and had sexual intercourse with a certain chaste female. A description of the female by name or descriptive words identifying her'so that she might be distinguished from all others, was indispensible, as much so as in an indictment for murder.
The identification by name or by descriptive words of the *596person against whom the felony was committed, is a material allegation in an indictment charging a felony arising out of an injury to a person. 1 Pish. Orim. Pro. 3d ed. §§ 488, 677; Whar. Orim. P. and P. 8th e.d. § 116; Whar. Orim. Ev. § 95; Heard’s Orim. PI 55, 58.
The indictment is not aided by section 281 of the Code of Criminal Procedure, because there is no attempt to identify the person injured except by name and by the town in which the offense was committed, and in both respects the description is erroneous. Suppose an indictment charges a defendant with having murdered John Black at the town of Wilna, and the proof is that defendant murdered John Brown at the town of Champion, could the court under the constitution amend the indictment according to the proofs. I think not.
The view taken of this question renders it unnecessary to consider the exceptions taken to the admission or exclusion of evidence or the exception to the charge that defendant might be found guilty, though the woman consented upon defendant’s promise to marry her in case she became pregnant by .the intercourse.
The judgment should be reversed, and a conviction being impossible under the indictment, the defendant should be discharged and his bail exonerated. Code Orim. Pro. § 545.
Judgment of conviction affirmed.